379 F.2d 558
UNITED STATES of America, Appellee,v.Milton BLOOMBAUM, Appellant.
No. 11161.
No. 11162.
United States Court of Appeals Fourth Circuit.
Submitted May 29, 1967.
Decided June 21, 1967.

Appeals from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen and Winter, Judges.
Milton Bloombaum on brief for appellant.
Thomas J. Kenney, U. S. Atty., and Paul R. Kramer, Asst. U. S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
Affirmed on the opinion of the District Court. United States v. Bloombaum, D.Md., 261 F.Supp. 814.


2
Affirmed.